DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitations “the two columns of scintillators” and “the two rows of scintillators,” while claim 1 sets forth “N rows of scintillators” and “M columns of scintillators” without setting forth a quantity (e.g. 2) for either N or M. Additionally, claim 1 sets forth “two or more scintillators,” which is not the same as “two rows” or “two columns.” Therefore, these limitations lack proper antecedent basis in the claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 8, 10, 11, 16-18, 21-23, 27, 28, 30, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichler et al. (US PG Pub. No. US 2014/0246594 A1, Sep. 4, 2014) (hereinafter “Pichler”).
Regarding claim 1: Pichler discloses a PET system, comprising: a detector module configured to receive radiation rays and generate a plurality of light signals in response to the received radiation rays (abstract), the detector module comprising: a scintillator array having N rows of scintillators and M columns of scintillators each row of scintillators being arranged in a first direction, each column of scintillators being arranged in a second direction (block 26, [0051]); a first set of photosensors optically coupled to a first surface of the scintillator array each photosensor of the first set of photosensors extending longitudinally in the second direction and being optically coupled to two or more scintillators in the second direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the first set of photosensors (figure 2, array 36, [0055], [0060], [0065]); and a second set of photosensors optically coupled to a second surface of the scintillator array each photosensor of the second set of photosensors extending longitudinally in the first direction and being optically coupled to 
Regarding claim 4: Pichler discloses the PET system of claim 1, wherein the first direction is approximately perpendicular to the second direction (figure 2, [0057]).
Regarding claim 6: Pichler discloses the PET system of claim 1, wherein an area of a first photosensor of the first set of photosensors is less than a sum of areas of the two columns of scintillators to which the first photosensor is coupled, or an area of a second photosensor of the second set of photosensors is less than a sum of areas of the two rows of scintillators to which the second photosensor is coupled ([0054] - area of a single scintillator surface is 1.5 mm x 1.5 mm with 10 scintillators in a row or column, [0063] - area of a single strip is 1.4 mm wide x 10 mm long [where two strips are combined to cover an entire row or column of scintillators], therefore, the area of the strips is smaller than the sum of the areas of the covered scintillators).
Regarding claim 8: Pichler discloses the PET system of claim 1, wherein a number of the first set of photosensors is no less than a half of M, or a number of the second set of photosensors is no less than a half of N ([0054], [0057]).
Regarding claim 10: Pichler discloses the PET system of claim 1, wherein the electronics module is further configured to determine a depth of interaction of the impinging radiation ray in the identified scintillator ([0033], [0034], [0069]).

Regarding claim 16: Pichler discloses a method for PET imaging, comprising: detecting, using a scintillator array, a plurality of radiation rays, wherein the scintillator array includes N rows of scintillators and M columns of scintillators each row of scintillators being arranged in a first direction, each column of scintillators being arranged in a second direction ([0073], [0074]); generating, using a first set of photosensors, a first set of electrical signals based on the plurality of radiation rays, wherein the first set of photosensors are optically coupled to a first surface of the scintillator array each photosensor of the first set of photosensors extending longitudinally in the second direction and being optically coupled to two or more scintillators in the second direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the first set of photosensors ([0074], figure 2, array 36, [0055], [0060], [0065]); generating, using a second set of photosensors, a second set of electrical signals based on the plurality of radiation rays, wherein the second set of photosensors are optically coupled to a second surface of the scintillator array each photosensor of the second set of photosensors extending longitudinally in the first direction and being optically coupled to two or more scintillators in the first direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the second set of photosensors ([0074], figure 2, array 35, [0055], [0060], [0065]); and identifying, using an electronics module, a scintillator within the scintillator array that has interacted with an impinging radiation ray relating to an electrical signal of the first set of electrical signals or the second set of electrical signals ([0074]-[0079]).

Regarding claim 18: Pichler discloses the method of claim 16, further comprising: identifying a depth of interaction of the impinging radiation ray in the identified scintillator, based on the first set of electrical signals and the second set of electrical signals ([0074] – DOI).
Regarding claim 21: Pichler discloses the method of claim 17, wherein the first direction corresponds to an X axis direction, the first position of the impinging radiation ray corresponds to a position in the X axis direction (figure 2, [0056], [0057]), and wherein the determining the first position of the impinging radiation ray that has interacted with the scintillator array in the first direction comprises: identifying a position of a first photosensor that generates an electrical signal with maximum energy of the first set of electrical signals in the X axis direction as the first position; or identifying a position of an energy centroid of the first set of electrical signals in the X axis direction as the first position ([0074] - "maximum energy").
Regarding claim 22: Pichler discloses the method of claim 17, wherein the second direction corresponds to a Y axis direction, the second position of the impinging radiation ray corresponds to a position in the Y axis direction (figure 2, [0056], [0057]), and wherein the determining the second position of the impinging radiation ray that has interacted with the 
Regarding claim 23: Pichler discloses the method of claim 18, wherein the depth of interaction of the impinging radiation ray in the identified scintillator corresponds to a position in a Z axis direction that is perpendicular to the first direction and the second direction, and wherein the identifying the depth of interaction of the impinging radiation ray in the identified scintillator comprises: determining, based on a ratio of first energy relating to the first set of electrical signals to second energy relating to the first set of electrical signals and the second set of electrical signals, a proportional distribution coefficient ([0062], [0074]); and determining, based on the proportional distribution coefficient, the depth of interaction of the impinging radiation ray ([0062], [0074]).
Regarding claim 27: Pichler discloses the method of claim 16, wherein the scintillator array further includes S rows of blocks and T columns of blocks, each block including N rows of scintillators arranged in the first direction and M columns of scintillators arranged in the second direction (figure 2 - the "blocks" can be the scintillators connected to each strip), and the method further comprising: designating a sum of S electrical signals generated by S photosensors that are optically coupled to the first surface of the scintillator array and arranged in a same column of the T columns of blocks as one of the first set of electrical signals ([0074]-[0075]); and designating a sum of T electrical signals generated by T photosensors that are optically coupled to the second surface of the scintillator array and arranged in a same row of the S rows of blocks as one of the second set of electrical signals ([0074]-[0075]).
Regarding claim 28: Pichler discloses a detector module configured to receive radiation rays and generate a plurality of light signals in response to the received radiation rays 
Regarding claim 30: Pichler discloses the detector module of claim 28, wherein a number of the first set of photosensors is no less than a half of M, or a number of the second set of photosensors is no less than a half of N ([0054], [0057]).
Regarding claim 35: Pichler discloses the PET system of claim 1, wherein at least one photosensor of the first set of photosensors is coupled to only one scintillator in the first direction, and at least one photosensor of the second set of photosensors is coupled to only one scintillator in the second direction (figure 2, [0055], [0060], [0065]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler in view of Crosetto (US PG Pub. No. US 2004/0195512 A1, Oct. 7, 2004) (hereinafter “Crosetto”).
Regarding claim 13: Pichler teaches the PET system of claim 11 but is silent on wherein the electronics module further comprises: a lower limit detection (LLD) circuit, or a constant fraction discriminator (CFD) circuit; and a time-to-digital converter (TDC) configured to 
Crosetto, in the same field of endeavor, teaches a PET system with an electronics module comprising a lower limit detection (LLD) circuit, or a constant fraction discriminator (CFD) circuit; and a time-to-digital converter (TDC) configured to determine an interaction time when the impinging radiation ray interacts with the identified scintillator ([0100], [0101], [0355]). Crosetto further teaches that the quality of prior-art PET imaging is limited by inefficient coincidence detection ([0029]), where coincidence (i.e. time) measurement is essential to PET imaging ([0045], [0049]), and the system of Crosetto including the CFD and TDC provide an improvement in accuracy and time resolution ([0100], [0355]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Pichler by including a CFD and a TDC as taught by Crosetto in order to achieve the benefits of improved accuracy and time resolution in view of the further teachings of Crosetto. 
Regarding claim 19: Pichler teaches the method of claim 16, but is silent on determining, using a time-to-digital converter (TDC), an interaction time when the impinging radiation ray interacts with the identified scintillator.
Crosetto, in the same field of endeavor, teaches a PET imaging method comprising determining, using a time-to-digital converter (TDC), an interaction time when the impinging radiation ray interacts with the identified scintillator. Crosetto further teaches that the quality of prior-art PET imaging is limited by inefficient coincidence detection ([0029]), where coincidence (i.e. time) measurement is essential to PET imaging ([0045], [0049]), and the method of Crosetto including determining the interaction time using a TDC provides an improvement in accuracy and time resolution ([0100], [0355]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Pichler by including determining the interaction time using 
Regarding claim 25: Pichler and Crosetto teach the method of claim 19, wherein the impinging radiation ray interacts with the scintillator array from the first surface or the second surface of the scintillator array, and wherein the determining an interaction time comprises: determining a sum of the first set of electrical signals or the second set of electrical signals (Pichler - [0074]-[0075]); and determining the interaction time based on the sum of the first set of electrical signals or the second set of electrical signals (Crosetto – [0100] – in the absence of any further details regarding how the interaction time is determined, the method of Pichler and Crosetto as combined above would involve applying the time measurement of Crosetto to the acquired, summed signals of Pichler).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichler in view of Franch et al. (US PG Pub. No. US 2010/0219345 A1, Sep. 2, 2010).
Regarding claim 34: Pichler teaches the PET system of claim 1 but is silent on wherein at least one photosensor of the first set of photosensors is coupled to two or more scintillators in the first direction, and at least one photosensor of the second set of photosensors is coupled to two or more scintillators in the second direction.
Franch, in the same field of endeavor, teaches a PET system where a single photosensor is coupled to multiple scintillators (figure 4, [0038]). Franch further teaches that this configuration reduces the number of necessary photosensors which, in turn, reduces manufacturing cost ([0038]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Pichler by coupling at least one photosensor of the first set of photosensors to two or more scintillators in the first direction, and coupling at least one photosensor of the second set of photosensors to two or more scintillators in the second . 
Response to Arguments
Interpretation of claim limitations under 35 U.S.C. §112(f) is withdrawn in light of the amendments to the claims. 
Applicant’s arguments with respect to prior art rejections of all pending claims, filed 01/20/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bisogni et al. (ITPI 20130069 A1, Jan. 16, 2015) – teaches a PET system comprising a scintillator array having N rows of scintillators and M columns of scintillators each row of scintillators being arranged in a first direction, each column of scintillators being arranged in a second direction; a first set of photosensors optically coupled to a first surface of the scintillator array each photosensor of the first set of photosensors extending longitudinally in the second direction and being optically coupled to two or more scintillators in the second direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the first set of photosensors; and a second set of photosensors optically coupled to a second surface of the scintillator array each photosensor of the second set of photosensors extending longitudinally in the first direction and being optically coupled to two or more scintillators in the first direction, each scintillator in the scintillator array being optically coupled to only one photosensor of the second set of photosensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/CAROLYN A PEHLKE/            Primary Examiner, Art Unit 3793